Marshall, J.
(dissenting) : I am unable to concur in the judgment of the court. The motion to make definite and certain should have been sustained, and the petition should have been amended so as to set out the bodily injuries, if known, and if not known, that fact should have been alleged. The right to have the petition made definite and certain in this respect was not waived by failure to renew, the motion after the amendment of the petition. It was not amended in this particular. One motion directed to this matter was enough. The evidence complained of was prejudicial to the defendants.
West, J., concurs in this dissent.